Name: Commission Regulation (EC) No 843/95 of 18 April 1995 amending Commission Regulation (EEC) No 2210/93 on the communication of information for the purposes of the common organization of the market in fishery and aquaculture products
 Type: Regulation
 Subject Matter: agricultural policy;  European construction;  information and information processing;  fisheries;  prices
 Date Published: nan

 Avis juridique important|31995R0843Commission Regulation (EC) No 843/95 of 18 April 1995 amending Commission Regulation (EEC) No 2210/93 on the communication of information for the purposes of the common organization of the market in fishery and aquaculture products Official Journal L 085 , 19/04/1995 P. 0013 - 0019COMMISSION REGULATION (EC) No 843/95 of 18 April 1995 amending Commission Regulation (EEC) No 2210/93 on the communication of information for the purposes of the common organization of the market in fishery and aquaculture productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in particular Articles 10 (3) and 17 (4) thereof,Whereas the Community intervention arrangements provided for in Regulation (EEC) No 3759/92 require information to be available concerning the prices recorded at the representative Community wholesale markets and ports;Whereas the lists of markets and ports in the Member States to be considered representative for a given product should be amended;Whereas Article 29 of the Act of Accession of Australia, Finland and Sweden, and in particular Annex I, Part X thereto, provides for the amendment of the list of representative markets and ports for certain products;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1 The Annex to this Regulation hereby replaces Annex I to Commission Regulation (EEC) No 2210/93 (3).Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 April 1995.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 388, 31. 12. 1992, p. 1.(2) OJ No L 350, 31. 12. 1994, p. 15.(3) OJ No L 197, 6. 8. 1993, p. 8.ANNEX 'ANNEX IREPRESENTATIVE WHOLESALE MARKETS AND PORTS FOR FISHERY PRODUCTSI. Products listed in Annex I (A) to Regulation (EEC) No 3759/92>TABLE>II. Products listed in Annex I (D) to Regulation (EEC) No 3759/92>TABLE>III. Products listed in Annex I (E) to Regulation (EEC) No 3759/92>TABLE>IV. Products listed in Annex II (A) to Regulation (EEC) No 3759/92>TABLE>V. Products listed in Annex II (B) to Regulation (EEC) No 3759/92>TABLE>VI. Products listed in Annex II (C) to Regulation (EEC) No 3759/92>TABLE>VII. Products listed in Annex III to Regulation (EEC) No 3759/92>TABLE>VIII. Products listed in Annex IV (A) to Regulation (EEC) No 3759/92>TABLE>